Slip Op. 04-124

            UNITED STATES COURT OF INTERNATIONAL TRADE

        BEFORE: HONORABLE RICHARD W. GOLDBERG, SENIOR JUDGE


ROYAL THAI GOVERNMENT, ET AL.,

           Plaintiffs,

                 v.

UNITED STATES,                         Consol. Court No. 02-00026

           Defendant,

               and

UNITED STATES STEEL CORP.,

           Defendant-Intervenor.


                          JUDGMENT ORDER

     Upon consideration of the Final Results of Redetermination
on Remand (Sept. 15, 2004) (“Redetermination Results”) filed by
the U.S. Department of Commerce (“Commerce”) pursuant to the
Court’s decision in Royal Thai Government v. United States, Slip
Op. 04-91 (July 27, 2004), and all other papers filed herein, it
is hereby

     ORDERED that Commerce’s findings in the Redetermination
Results that “the total estimated net countervailing subsidy rate
[is] de minimis” and “[w]ith this change . . . no countervailable
subsidies are being provided to the production or exportation of
certain hot-rolled carbon steel flat products from Thailand” are
sustained.

     SO ORDERED.

                                    /s/ Richard W. Goldberg
                                    Richard W. Goldberg
                                    Senior Judge

Date:      October 1, 2004
           New York, New York